Citation Nr: 0704797	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  98-06 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The appellant had active air service from June 1968 to March 
1969, with time lost by reason of being absent without leave 
(AWOL) from duty in December 1968 and January 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in April 1996 and May 1997 by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In September, the appellant testified at a hearing before the 
undersigned Acting Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  In January 2005, 
the Board remanded this case.

For good cause shown, a motion to advance this appeal on the 
Board's docket has been granted under the authority of 
38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).
   

FINDINGS OF FACT

1.  The in-service stressors claimed by the appellant are not 
related to military combat with an enemy of the United States 
of America.

2.  The appellant's claimed in-service stressors have not 
been verified by official military records.

3.  There is no credible supporting evidence of record that 
the appellant's claimed in-service stressors occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110.  

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If, however, VA determines 
that the veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence which 
corroborates the veteran's testimony or statements.  
38 C.F.R. § 3.304(f); see also 38 U.S.C.A. § 1154(b); Cohen 
v. Brown, 
10 Vet. App. 128 (1997).

In this case, there is no dispute as to whether the 
appellant's alleged in-service stressors are related to 
combat.  There is nothing in the claims folder to indicate 
that the reported incidents were incurred during combat and 
the veteran does not allege that they are related to combat.  

The appellant has claimed to have experienced the following 
two stressors during service: (1) in December 1968, during a 
period of time when he was in the custody of Air Force 
military police and detention facility personnel, he was 
subjected to physical and psychological abuse by military 
prison guards whose names and identities he has not provided 
to VA and; (2) in January 1969, his reaction to being 
involved in the collision of two Air Force jeeps while he was 
a passenger in one of the jeeps being transported from one 
Air Force base in Alabama to another one for an appearance in 
a military court.  In written statements to VA and in hearing 
testimony, the appellant has said that the other jeep rolled 
over and that the driver or one of the passengers in the 
other jeep was seriously injured and may have died as a 
result of injuries in such jeep accident.  

In a May 2005 response to a VA request for information, the 
Air Force Office of Special Investigations reported that no 
records were found to confirm either incident.  

With regard to the first claimed in-service stressor, the 
appellant has not submitted any supporting evidence, such as 
an affidavit by an eyewitness or by some other person 
claiming to have personal knowledge of the appellant's 
alleged abuse in December 1968 by the military prison guards, 
nor has he or his representative identified any existing 
evidence which would tend to support or corroborate the 
appellant's statements concerning such alleged abuse.

With regard to the appellant's second claimed in-service 
stressor arising out of an alleged collision of two military 
jeeps, VA requested that the U.S. Army and Joint Services 
Records Research Center (JSRRC) attempt by research of 
official military records to verify that in January 1969 a 
collision with personal injuries of two Air Force jeeps 
occurred in Alabama.  In March 2006, the JSRRC reported to VA 
that after extensive research, the jeep accident as described 
by the appellant could not be documented.  The veteran and 
his representative have not submitted to VA any supporting 
evidence tending to show that such an incident occurred at 
the time and place described by him.  No supporting evidence 
whatsoever having been presented or identified, there is no 
credible evidence that the appellant's second claimed in-
service stressor occurred.  

Although the appellant received a diagnosis of PTSD during 
hospitalization in 1995 at a VA medical facility and the 
record includes subsequent diagnoses of PTSD, service 
connection may not be granted for PTSD unless all of the 
requirements of 38 C.F.R. § 3.304(f) have been fulfilled, 
including, for a stressor or stressors not related to combat, 
credible supporting evidence of the occurrence of the claimed 
stressor(s) on which the diagnosis of PTSD was based by the 
psychiatrist, psychologist, or other mental health 
professional who rendered it.  There is no such credible 
supporting evidence in this case of the occurrence of either 
of the appellant's two claimed in-service stressors.

The preponderance of the evidence of record is against a 
grant of service connection for PTSD.  The benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The claim must 
be denied 

In correspondence dated in May 2005, VA satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, VA notified the veteran of 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  VA 
subsequently readjudicated the claim based on all the 
evidence in May and November 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
any deficiency in the notice did not affect the essential 
fairness of the decision.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Because service connection is denied for PTSD, any question 
as to the appropriate disability rating or effective date is 
moot, and there can be no failure to notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has done everything reasonably possible to assist the 
veteran with respect the claims decided herein.  Service 
medical records and post-service medical records have been 
associated with the claims file and efforts were made to 
officially confirm the stressors described by the veteran.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


